Citation Nr: 1713088	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  13-05 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1967 to December 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  

In June 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record.

In April 2015, the Board remanded the issues of right hand disorder and right shoulder disorder for additional evidentiary development. 

Thereafter, in a June 2015 rating decision, the RO granted service connection for right hand disorder and assigned a 10 percent evaluation, effective July 10, 2012.  The Board finds the RO's decision for this issue constitutes a full award of the benefits sought on appeal. See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus, this matter is no longer in appellate status.

Regarding the remaining claim before the Board, the RO substantially complied with the remand directives by scheduling the Veteran for a VA examination to evaluate his right shoulder.  The Board may properly proceed with the decision below. See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran's right shoulder disability had its onset in service. 



CONCLUSION OF LAW

The criteria for service connection for a right shoulder disorder have been met. 38 U.S.C.A. §§1101, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in the development of a claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a)(2016).  

In light of the fully favorable outcome below, no conceivable prejudice to the Veteran could result from the grant of service connection for a right shoulder condition. See Bernard v. Brown, 4 Vet. App. 384 (1993).  As such, further discussion here of compliance with the VCAA is not necessary.  

II. Legal Authority and Analysis 

The Veteran seeks service connection for his right shoulder condition which he contends is related to an injury that occurred in service, for which his right wrist condition is currently service connected.  For the reasons expressed below, the Board finds entitlement to service connection for a right shoulder condition warranted. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Here, the Board notes that the Veteran has a current disability, the first requirement for a service connection claim. See 38 U.S.C.A. §1110; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Veteran was diagnosed with "subacromial bursitis" in the right shoulder in 2005 and the June 2015 VA examination documented degenerative joint disease of the right shoulder with rotator cuff tear and tendinitis.  As such, the first element of service connection has been met in this case.

With respect to the in-service injury, the Veteran's service treatment records document a motor vehicle accident that occurred in March 1968 that resulted in right elbow and wrist fractures.  Radiographic reports from May 1968 showed "no abnormalities" in the right shoulder and X-rays taken of the shoulder in June 1968, after his right wrist surgery, were "unremarkable" with the shoulder and fingers intact.  However, at separation in his Report of Medical History, the Veteran indicated "painful or 'trick' shoulder or elbow" and "swollen or painful joints" and reported being unable to assume certain positions such as "raise or stretch my arms straight."  See Report of Medical History dated November 1968.  But, the Veteran was deemed qualified for separation.  

At the June 2013 Board hearing, the Veteran testified that he believed his current shoulder problem "occurred a long time ago" and "probably happened" when he had the accident while on active duty.  He testified that while in service, as military police, he had an accident with his cruiser while downshifting; he "snapped" both wrists and was put in a cast for 45 days. See Board Hearing Transcript, p. 3.   

The Veteran further testified that his treating doctor, an orthopedic surgeon, took an MRI and told him that "due to the separation of the tendon being over half an inch," the injury happened a long time ago and the Veteran merely aggravated an injury sustained a long time ago. Id. at pp. 3-4.  The Veteran stated that his job, a plumber for over 30 years, also requires heavy lifting.  In support of his testimony, the Veteran subsequently submitted a private medical opinion discussed below.  The Veteran's competent report of his injuries and testimony of the accident in service is consistent with the evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). Thus, the in-service incurrence element is conceded.

Additionally, the Veteran's post-service VA treatment records show consistent complaints of the right shoulder joint.  In January 2005, the Veteran reported "pain in the posterior part of his right shoulder joint" with "difficulty performing some tasks."  See West Haven VAMC treatment records.  The staff physician noted "pain on moving the arm above the head" and diagnosed the Veteran with "subacromial bursitis in the right shoulder joint." Id.  VA treatment records dated February 2007 also document injuries from falling off a ladder which resulted in contusions to the right shoulder, wrist, and hand.  The staff radiologist noted "degenerative changes of the right shoulder with large subacromial spurring."  In March 2007, the Veteran reported "an increase in pain in his right hand and shoulder since his fall 3 weeks ago" and "the symptoms have been worse since the summer." Id.  In May 2007, orthopedic surgery consultation notes indicate the Veteran reporting continuous "shoulder pain with activity, worse at night."  Id. 

With respect to nexus question, there are conflicting medical opinions as to whether the Veteran's current right shoulder disability is related to service.  The Board, therefore, must weigh the credibility and probative value of this evidence, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998)(citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).

In June 2013, the Veteran submitted a private orthopedic evaluation which noted that the Veteran's right shoulder is more likely than not related to the in-service accident that occurred in 1967 which injured his wrist.  After performing an in-person evaluation, the orthopedic surgeon explained that the Veteran's "right shoulder pain with limited range of motion is due to reinjury rotator cuff" and found the "MRI is consistent with damaged rotator cuff."  Combined with the radiographic data, the physician cited to knowledge of the Veteran's medical history regarding the right shoulder injury, fractured wrist, and previous re-injury in 2011.  Additionally, the Veteran's testimony reporting the physician's explanation that the separation of the tendon being over half an inch is indicative of old trauma to the rotator cuff further supports the physician's finding the right shoulder injury related to service.  

In June 2015, the Veteran was provided a VA examination for his right shoulder claim.  The nurse practitioner who conducted the examination opined that degenerative joint disease of the right shoulder with rotator cuff tear and tendinitis is less likely than not related to the Veteran's service-connected injury in 1968.  The examiner noted that the X-ray in 1968 and discharge physical was unremarkable.  She further remarked that it was more likely that the fall in 2007 contributed to the rotator cuff tear and his occupation contributed to degenerative joint disease.

The Board accepts the orthopedic surgeon's private opinion as highly probative regarding a finding that the Veteran's claimed right shoulder condition is related to the accident in service.  The opinion reflects consideration of the Veteran's symptoms and pertinent history and reasoning for the conclusion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that it is the reasoning for the conclusion that contributes probative value to a medical opinion).  Thus, the opinion is entitled to substantial probative weight.  

In contrast, the VA examiner's opinion is predominantly based upon the absence of corroborating evidence of a right shoulder injury in the Veteran's service treatment records.  The examiner failed to consider the Veteran's reports of right shoulder problems post-service without any explanation other than the fact that such problems were not shown at the separation physical.  In this regard, a medical opinion is inadequate if it is based solely on the absence of documentation in the record and does not take into account the Veteran's reports of symptoms and history. Dalton v. Peake, 21 Vet. App. 23 (2007).  

In sum, the evidence reflects that the Veteran has a current right shoulder disability (namely a rotator cuff tear with degenerative joint disease) and that this disability likely is related to service. 

In light of the reasons discussed above, and resolving reasonable doubt in the Veteran's favor, the Board finds service connection for the right shoulder disability is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for right shoulder is granted.



____________________________________________
KELLI A. KORDICH

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


